ORDER

PER CURIAM.
Linda Little (Appellant) appeals the trial court judgment entered upon a jury verdict awarding Appellant $1,500.00. We find no abuse of discretion in the trial court’s admission of evidence or in the jury’s assessment of damages. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).